                                                                   Case 2:16-cv-00572-GMN-PAL Document 59 Filed 11/27/18 Page 1 of 2




                                                            1   ARIEL E. STERN, ESQ.
                                                                Nevada Bar No. 8276
                                                            2   JAMIE K. COMBS, ESQ.
                                                                Nevada Bar No. 13088
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, Nevada 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: ariel.stern@akerman.com
                                                            6   Email: jamie.combs@akerman.com
                                                            7   Attorneys for plaintiff Bank of America, N.A.
                                                            8
                                                                                             UNITED STATES DISTRICT COURT
                                                            9
                                                                                                     DISTRICT OF NEVADA
                                                           10

                                                           11   BANK OF AMERICA, N.A., SUCCESSOR BY               Case No.: 2:16-cv-00572-GMN-PAL
                                                                MERGER TO BAC HOME LOANS
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12   SERVICING, LP FKA COUNTRYWIDE
                 1635 Village Center Circle, Suite 200




                                                                HOME LOANS SERVICING, LP,
                                                                                                                  STIPULATION AND ORDER TO EXTEND
                     LAS VEGAS, NEVADA 89134




                                                           13
                                                                                                                  DEADLINE TO REPLY SUPPORTING
AKERMAN LLP




                                                                                              Plaintiff,
                                                           14                                                     MOTION FOR SUMMARY JUDGMENT
                                                                vs.                                               [ECF NOS. 54, 55]
                                                           15
                                                                BOULDER      CREEK     HOMEOWNERS                 [FIRST REQUEST]
                                                           16   ASSOCIATION; SFR INVESTMENTS POOL
                                                                1, LLC; NEVADA ASSOCIATION SERVICES,
                                                           17   INC.,
                                                           18                                 Defendants.
                                                           19

                                                           20            Plaintiff Bank of America, N.A. (BANA) and defendants Boulder Creek Homeowners

                                                           21   Association and SFR Investments Pool 1, LLC respectfully submit the following stipulation to allow

                                                           22   BANA and SFR fourteen additional days to reply supporting their summary judgment motions, ECF

                                                           23   Nos. 54, 55.

                                                           24            BANA and SFR both filed summary judgment motions on October 24, 2018. (ECF Nos. 54,

                                                           25   55.) BANA responded to SFR's motion for summary judgment on November 13, 2018. (ECF No.

                                                           26   56.) Boulder Creek and SFR responded to BANA's motion for partial summary judgment on

                                                           27   November 14, 2018. (ECF Nos. 57, 58.) BANA's reply is due November 28, 2018. SFR's reply is

                                                           28   due November 27, 2018.

                                                                                                            1
                                                                47080177;1
                                                                   Case 2:16-cv-00572-GMN-PAL Document 59 Filed 11/27/18 Page 2 of 2




                                                            1            BANA, Boulder Creek and SFR stipulate BANA and SFR shall have up to, through and

                                                            2   including December 12, 2018 to reply supporting their motions for partial summary judgment, ECF

                                                            3   No. 54, and 55.

                                                            4            The parties make this stipulation due to the Thanksgiving holiday and to allow BANA and

                                                            5   SFR additional time to prepare their briefing. This the parties' first request to extend the reply

                                                            6   briefing deadlines. This stipulation is not made to cause delay or prejudice to any party.

                                                            7
                                                                This the 27th day of November, 2018.                Dated this the _27th_ day of November, 2018.
                                                            8
                                                            9   AKERMAN LLP                                         KIM GILBERT EBRON

                                                           10    /s/ Jamie K. Combs                                  /s/ Diana S. Ebron
                                                                ARIEL E. STERN, ESQ.                                DIANA S. EBRON, ESQ.
                                                           11   Nevada Bar No. 8276                                 Nevada Bar No. 10580
                                                                JAMIE K. COMBS, ESQ.                                JACQUELINE A. GILBERT, ESQ.
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
                                                                Nevada Bar No. 13088                                Nevada Bar No. 10593
                 1635 Village Center Circle, Suite 200




                                                                1635 Village Center Circle, Suite 200               KAREN L. HANKS, ESQ.
                     LAS VEGAS, NEVADA 89134




                                                           13
                                                                Las Vegas, Nevada 89134                             Nevada Bar No. 9578
AKERMAN LLP




                                                           14   Attorneys for plaintiff Bank of America, N.A.       7625 Dean Martin Drive, Suite 110
                                                                                                                    Las Vegas, Nevada 89139
                                                           15                                                       Attorneys for defendant SFR Investments Pool 1,
                                                                                                                    LLC
                                                           16
                                                                This the _27th_ day of November, 2018.
                                                           17
                                                                TYSON & MENDES, LLP
                                                           18
                                                                 /s/ Margaret E. Schmidt
                                                           19   THOMAS E. MCGRATH, ESQ.
                                                           20   Nevada Bar No. 7086
                                                                MARGARET E. SCHMIDT, ESQ.
                                                           21   Nevada Bar No. 12489
                                                                3960 Howard Hughes Parkway, Suite 600
                                                           22   Las Vegas, Nevada 89169
                                                                Attorneys for defendant Boulder Creek
                                                           23   Homeowners Association
                                                           24                                                    IT IS SO ORDERED.

                                                           25                                                    DATED this _____
                                                                                                                             27 day of November, 2018.

                                                           26

                                                           27
                                                                                                                 ____________________________________
                                                           28                                                    Gloria M. Navarro, Chief Judge
                                                                                                                 United States District Court
                                                                                                             2
                                                                47080177;1
